tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c apr uniform issue list xxxxx epraltl xxxxx legend taxpayer ira amount financial_institution dear xxxxxx xxxxx xxxxx xxxxx xxxxx this is in response to your request dated june as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of taxpayer represents that she received a distribution from ira totaling amount taxpayer asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to taxpayer's mental condition and treatments for such condition which impaired her ability to accomplish a timely rollover taxpayer further represents that amount has not been used for any other purpose perjury in support of the ruling requested taxpayer represents that she maintained ira with financial_institution on date she received a distribution of amount with the intention of rolling it over to an ira within days taxpayer maintains that her failure to rollover amount within the day period was due to her mental condition taxpayer has provided documentation including a written_statement from her treating physician supporting her assertion that her ability to manage her financial matters was impaired by her mental condition based on the facts and your representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer including a written_statement from her treating physician are consistent with her assertion that her failure to accomplish a timely rollover was caused by her mental condition therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into an ira or other eligible_retirement_plan provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code of the code provides that it may not be used or cited as precedent this letter is directed only to the taxpayer who requested it sec_6110 no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable being sent to each of your authorized representatives pursuant to a power_of_attorney on file with this office a copy of this letter is oe if you wish to inquire about this ruling please contact xxxxx at xxxxx please address all correspondence to se t ep ra t2 sincerely yo a ons fr jason levine manager employee_plans technical group enclosures copy of ruling letter notice of intention to disclose cco xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx
